Citation Nr: 1009497	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 27, 1990, 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to May 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In April 2007 and May 2009 the Board remanded the claim for 
the issuance of a statement of the case (SOC) by the 
originating agency.  The Veteran was provided an appropriate 
SOC in July 2009 and perfected his appeal.  The claim has now 
returned to the Board for appellate action.  

In the October 2009 statement received in lieu of VA Form 
646, the Veteran's representative argued that a November 1983 
rating decision that denied entitlement to service connection 
for a nervous condition and a concussion of the skull 
contained clear and unmistakable error (CUE).  This issue has 
not been adjudicated since the March 20, 2008 rating decision 
that concluded that the November 1983 rating decision was not 
clearly and unmistakably erroneous in failing to grant 
service connection for a nervous condition and for concussion 
of the skull with head laceration, and it is therefore 
referred to the RO for the appropriate action. 

Although the representative argued that the CUE claim 
concerning the November 1983 rating decision and the current 
claim for an earlier effective date for the grant of service 
connection for organic brain syndrome are intertwined, the 
Board finds that this is not the case.  Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A decision 
with respect to the claim for an earlier effective date in 
this case does not preclude the finding of CUE in the 
November 1983 rating decision.  In addition, the Court of 
Appeals for Veterans Claims (Court) has held that an earlier 
effective date claim and a claim of CUE are different, 
mutually exclusive routes to the goal of determining an 
effective date. Flash v. Brown, 8 Vet. App. 332 (1995).  
Given the nature of the issue on appeal, the determination of 
whether an earlier effective date is warranted for the grant 
of service connection for organic brain syndrome does not 
affect the determination of whether the November 1983 rating 
decision contains CUE.  Accordingly, the Board will proceed 
with the appeal.


FINDINGS OF FACT

1.  Service connection for a concussion of the skull with a 
head laceration was initially denied in an unappealed 
November 1983 rating decision; that decision is final absent 
a finding of CUE.

2.  A claim for service connection for residuals of head 
injury from a motor vehicle accident was received on March 
27, 1990.

3.  Service connection for organic brain syndrome was granted 
in a May 2000 rating decision; the evidence warranting 
reopening of the claim did not include service department 
records.

4.  Since the November 1983 rating decision, the Veteran did 
not raise a claim or establish entitlement to service 
connection for organic brain syndrome prior to March 27, 
1990. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 
1990, for the award of service connection and compensation 
for organic brain syndrome with alcohol dependence have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c)(3), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than 
March 27, 1990, is warranted for the grant of service 
connection for organic brain syndrome with alcohol 
dependence.  The Veteran specifically argued in his August 
2009 substantive appeal that he had experienced symptoms 
related to his traumatic brain injury since service and an 
effective date from 1983 was appropriate.  

The Veteran's initial claim for entitlement to service 
connection for a nervous condition and residuals of a 
concussion to the skull and head laceration was received in 
June 1983.  The claims were denied in a November 1983 rating 
decision.  The Veteran did not appeal the denial of his 
claims, and the November 1983 rating decision became final 
absent a finding of CUE.

On March 27, 1990, the Veteran filed a claim for service 
connection for both "manic-depressive" illness and for 
residuals of head injury from a motor vehicle accident.  A 
May 1990 rating decision continued the denial of the claims.  
The Veteran filed a notice of disagreement with respect to 
the May 1990 rating decision, but only expressed disagreement 
with the denial of the claim for service connection for a 
nervous condition.  The appeal was perfected and in March 
1993 and September 1994 was remanded by the Board for 
additional evidentiary development.  The Board's September 
1994 decision noted that the Veteran's representative had 
filed claim for entitlement to service connection for organic 
brain damage.  The Board found that this claim was 
inextricably intertwined with the current claim for service 
connection for a psychiatric disorder, and remanded it to the 
RO for development.  

While the case was in remand status, service connection for a 
dysthymic disorder with an anxiety disorder, not otherwise 
specified, was granted in an April 1997 rating decision with 
an initial 10 percent evaluation assigned, effective March 
27, 1990.  Service connection for organic brain damage was 
then separately denied in a June 1997 rating decision.  

The Veteran initiated an appeal with respect to the initial 
10 percent rating assigned to his dysthymic disorder.  In a 
May 2000 rating decision, the RO recharacterized the 
Veteran's dysthymic disorder with anxiety disorder as an 
organic brain disorder and granted staged increased ratings 
throughout the claims period.  The May 2000 rating decision 
therefore essentially granted service connection for organic 
brain disorder and kept the existing effective date of 
service-connection for the previously-rated dysthymic 
disorder.  The disability was recharacterized again in 
January 2003 when alcohol dependence was added to the 
description of the Veteran's organic brain syndrome.  Another 
increased rating was assigned, and the March 27, 1990, 
effective date was not disturbed.

Accordingly, the effective date for the grant of service 
connection for the Veteran's organic brain disorder with 
alcohol dependence is March 27, 1990, the date his claims to 
reopen service connection for a nervous condition and 
residuals of a head injury were received.  

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the new and material evidence used to reopen 
and grant the Veteran's claim did not consist of service 
department records.  The May 2000 rating decision granted 
service connection for organic brain syndrome following 
receipt of medical opinions received from May 1999 and April 
2000 VA examinations that provided a nexus between the 
Veteran's disability and his in-service injury.  While the 
Board's March 1993 remand included instructions that 
additional service treatment and personnel records should be 
obtained, and such records were associated with the claims 
folder, these service records did not form the basis for the 
grant of service connection in the May 2000 rating decision.  

Although the Veteran alleges that the proper effective date 
for the grant of service connection for organic brain 
syndrome should be from 1983 and the date he was discharged 
from active duty service, 38 C.F.R. § 3.400(q)(2) is clear 
that the effective date for an award of service connection 
based on new and material evidence received after a final 
denial is the later of the date entitlement arose or the date 
the claim was received unless the new and material evidence 
consists of service department records.  Nelson v. Principi, 
18 Vet. App. 407 (2004).  Even if the Board concluded that 
entitlement to service connection for organic brain syndrome 
arose in 1983, the Veteran's claim to reopen was not received 
until March 27, 1990, and this constitutes the later of the 
two possible dates.  

The Board has also considered whether an earlier effective 
date is warranted if the award of service connection for 
organic brain syndrome is considered to have stemmed from an 
original claim of service connection rather than a claim to 
reopen.  As noted above, the Board's September 1994 decision 
remanded a claim for service connection for organic brain 
damage that was denied in a June 1997 rating decision.  The 
November 1983 rating decision denied entitlement to service 
connection for a concussion of the skull with a head 
laceration, therefore the Veteran's organic brain damage 
could be viewed as a new claim based on a new diagnosis.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury; 
rather, the two claims must be considered independently); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The Veteran's representative first argued that the Veteran 
sustained organic brain damage as a result of an in-service 
head injury in an August 1994 statement.  The date of receipt 
of the statement and the claim is therefore August 5, 1994.  
In support of the claim, the Veteran a submitted a report of 
a private neuropsychological examination dated March 28, 
1995.  The private examination diagnosed organic brain 
syndrome related to the Veteran's in-service head trauma.  
This private examination represents the first diagnosis of 
organic brain syndrome and the first evidence of a nexus 
between the Veteran's disability and in-service injury.  
Therefore, March 28, 1995, could be considered the date 
entitlement to service connection for organic brain syndrome 
arose.  However, both the date the Veteran's claim was 
received and the date entitlement arose are after the 
currently assigned effective date of March 27, 1990.  Hence, 
an earlier effective date is not possible even if the Board 
considers the Veteran's claim for service connection for 
organic brain syndrome as an original claim.  

Accordingly, March 27, 1990 is the earliest possible 
effective date for the award of service connection and 
compensation for organic brain syndrome with alcohol 
dependence and the claim must be denied.  38 C.F.R. § 
3.400(b)(2)(i).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the assigned 
effective date following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In association with the Veteran's initial claim for service 
connection, VA obtained records of treatment reported by the 
Veteran, including service treatment records, records of VA 
treatment, and private medical records.  Additionally, the 
Veteran was provided proper VA examinations in response to 
his initial claim for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an effective date earlier than March 27, 1990, 
for the award of service connection and compensation for 
organic brain syndrome with alcohol dependence is denied.  



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


